Title: Outline for Speech Opposing Paper Money, [ca. 1 November 1786]
From: Madison, James
To: 


Editorial Note
JM had long anticipated that an emission of paper currency would be attempted in the October 1786 session of the Virginia legislature (JM to Monroe, 4 June 1786). He made two sets of notes opposing paper money, one an expanded version of the other. Since the dating and order of preparation are matters of conjecture, the briefer of the two texts has been placed first and the date on which the pro-paper-money petitions from Brunswick and Campbell counties were rejected has been assigned to both documents.
 
[ca. 1 November 1786]
Paper emission

Unequal to specie. Bank notes. Stock. navy bills.

objectn.tallies. Spanish paper. use less.
Unjust either to Credts. or dbtrs

1. alloy
2. weights & measures
3. brass made for silver by Romns.
4. Case of dbtrs to other States


unconstitutional.
1 property seed. by bill of Rights







2. trial by Jury.


Antifedl.



Unnecessary.
1. produce will bring specie



2. paper in Tobo. notes Warrts. &c






Hurtful.
1. by luxury increase, not cure the evil of scarcity of specie



2. destroy confidence public & private



3. source of dissention between States see Confedn. as to regulation of coin



4. enrich collectors, speculators &—



5. vitiate morals



6. reverse the end of Govt. by punishing good Citizens & rewarding bad



7. discourage foreign commerce &c



8. dishonor our Repub[lic] [in?] the eyes of mankind.

Examples of other States & during war
Objectn.Paper good formerly
answer.1 not true in N. E. Va. Maryd. 12 to 20 P[er] C[t.]
2. confidence then
3. principles of money not then understood Such wd. not then nor now do in Europe

advantages from rejectg paper
1. Distinguish the State & its credit
2. draw commerce & specie
3. Set honorable example to other States

